NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via electronic communication view with Yi Wilkinson on 06/09/2021 (see attached).

The application has been amended as follows: 

1.	(Currently amended) A data transmission method, comprising:

receiving, by the coordinating device, the to-be-transmitted data sent by the target device; and
when an initial transmission moment of the to-be-transmitted data arrives, sending, by the coordinating device, the received to-be-transmitted data to the network side device based on the transmission parameter information, wherein the initial transmission moment includes a time when the to-be-transmitted data is to be transmitted from the target device to the network side device for a first time without a retransmission.

2.	(Original) The method according to claim 1, wherein the obtaining, by a coordinating device, transmission parameter information comprises:
listening, by the coordinating device, to information sent by the network side device to the target device, to obtain the transmission parameter information; or
receiving, by the coordinating device, the transmission parameter information sent by the target device.

3.	(Currently amended) The method according to claim 1, wherein the receiving, by the coordinating device, the to-be-transmitted data sent by the target device comprises: receiving, by the coordinating device through a device to device (D2D) link between the 

4.	(Original) The method according to claim 1, further comprising: feeding back, by the coordinating device, first indication information to the target device, wherein the first indication information indicates that the coordinating device successfully obtains the transmission parameter information and the to-be-transmitted data.

5.	(Original) The method according to claim 1, further comprising: receiving, by the coordinating device, second indication information sent by the target device or the network side device, wherein the second indication information indicates that the target device requests the coordinating device to send the to-be-transmitted data to the network side device.

6.	(Original) The method according to claim 1, wherein the transmission parameter information comprises at least one of time-frequency resource information, spatial domain resource information, code domain resource information, uplink pilot resource information, uplink power control information, modulation and coding scheme information, or retransmission mechanism information.

7.	(Currently Amended) A data transmission method, comprising:
determining, by a target device, to-be-transmitted data that needs to be sent to a network side device; and
, wherein the initial transmission moment includes a time when the to-be-transmitted data is to be transmitted from the coordinating device and the target device simultaneously to the network side device for a first time without a retransmission.

8.	(Original) The method according to claim 7, further comprising:
when the initial transmission moment arrives, sending, by the target device, the to-be-transmitted data to the network side device based on transmission parameter information, wherein the transmission parameter information indicates a parameter that needs to be used by the target device to send the to-be-transmitted data to the network side device.

9.	(Original) The method according to claim 8, further comprising:
receiving, by the target device, the transmission parameter information sent by the network side device; or
determining, by the target device, the transmission parameter information.

10.	(Original) The method according to claim 8, further comprising:
sending, by the target device, the transmission parameter information to the coordinating device before the initial transmission moment arrives.

device to device (D2D) link between the target device and the coordinating device.

12.	(Original) The method according to claim 7, further comprising:
before the initial transmission moment arrives, if the target device receives no first indication information fed back by the coordinating device, retransmitting, by the target device, the to-be-transmitted data to the coordinating device and sending the transmission parameter information to the coordinating device, wherein
the first indication information indicates that the coordinating device successfully obtains the transmission parameter information and the to-be-transmitted data.

13.	(Original) The method according to any one of claim 7, further comprising: sending, by the target device, second indication information to the coordinating device, wherein the second indication information indicates that the target device requests the coordinating device to send the to-be-transmitted data to the network side device.

14.	(Original) The method according to any one of claim 7, wherein the transmission parameter information comprises at least one of time-frequency resource information, spatial domain resource information, code domain resource information, uplink pilot resource information, uplink power control information, modulation and coding scheme information, and retransmission mechanism information.

15.	(Currently Amended) A communication device, comprising:
a transceiver;
wherein the transceiver is configured to obtain transmission parameter information, wherein the transmission parameter information indicates a parameter that needs to be used by a target device to send to-be-transmitted data to a network side device;
wherein the transceiver is configured to receive the to-be-transmitted data sent by the target device; and
wherein the transceiver is configured to send the received to-be-transmitted data to the network side device based on the transmission parameter information when an initial transmission moment of the to-be-transmitted data arrives, wherein the initial transmission moment includes a time when the to-be-transmitted data is to be transmitted from the target device to the network side device for a first time without a retransmission.

16.	(Original) The communication device according to claim 15, wherein the transceiver is specifically configured to listen to information sent by the network side device to the target device, to obtain the transmission parameter information; or the transceiver is specifically configured to receive the transmission parameter information sent by the target device.

device to device (D2D) link between the communication device and the target device, the to-be-transmitted data sent by the target device.

18.	(Currently Amended) A communication device, comprising:
a processor and a transceiver;
wherein the processor is configured to determine to-be-transmitted data that needs to be sent to a network side device; and
wherein the transceiver is configured to send the to-be-transmitted data to a coordinating device before an initial transmission moment of sending the to-be-transmitted data to the network side device arrives, wherein the initial transmission moment includes a time when the to-be-transmitted data is to be transmitted from the coordinating device and the target device simultaneously to the network side device for a first time without a retransmission.

19.	(Original) The communication device according to claim 18, wherein the transceiver is further configured to send the to-be-transmitted data to the network side device based on transmission parameter information when the initial transmission moment arrives, wherein the transmission parameter information indicates a parameter that needs to be used by the communication device to send the to-be-transmitted data to the network side device.



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the limitations “sending, by the coordinating device, the received to-be-transmitted data to the network side device based on the transmission parameter information” and “wherein the initial transmission moment includes a time when the to-be-transmitted data is to be transmitted from the target device to the network side device for a first time without a retransmission” in combination with the remaining limitations of the claim is not found in any reasonable combination of the prior art, therefore, claim 1 is allowed.  Claim 15 recites similar limitations to those of claim 1, therefore, claim 15 is allowed for similar reasons as stated above.
With respect to claim 7, the limitations “sending, by the target device, the to-be-transmitted data to a coordinating device” and “wherein the initial transmission moment includes a time when the to-be-transmitted data is to be transmitted from the coordinating device and the target device simultaneously to the network side device for a first time without a retransmission” in combination with the remaining limitations of the claim is not found in any reasonable combination of the prior art, therefore, claim 7 is allowed.  Claim 18 recites similar limitations to those of claim 7, therefore, claim 18 is allowed for similar reasons as stated above.
Claims 2-6, 8-14, 16-17, and 19-20 depend from an allowable base claim, therefore, claims 2-6, 8-14, 16-17, and 19-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BRIAN P COX/Primary Examiner, Art Unit 2474